DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 2/11/2021 are as follows:
Claims 1-3 are pending and are being examined. 

Drawings
The drawings are objected to because: 
Figures 1-3 contain poor line quality (i.e. fuzzy and inconsistent line weight) and have hand drawn characters (“120” and the lead lines from 120), (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention (see last sentence). Additionally, the abstract should recite the parallel and serial flow paths of the two heat exchangers, since that appears to be one of the key aspects of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howes (US2014/0008033A1).
Re Claim 1. Howes teaches an exchanger system (Figure 1) containing a heat-transfer fluid (fluid inside conduits of Figure 1) and comprising: 
a first heat exchanger (401) and a second heat exchanger (402), in which each exchanger comprises a first orifice (481) and a second orifice (491) (Figure 1; Paragraph 50), 
a bypass line (top horizontal line, see annotated Figure 1 below) which extends between an inlet and an outlet (see annotated Figure 1 below), 
a first line (461) fluidically connected between the bypass line and the first orifice of the first heat exchanger between the inlet and the outlet of the bypass line (Figure 1; Paragraph 50), 
a second line (462) fluidically connected between the bypass line and the first orifice of the second heat exchanger between the first line and the outlet of the bypass line (Figure 1; Paragraph 50), 
a return line (see annotated Figure 1 below) fluidically connected to the two second orifices of the first and second heat exchangers and to the bypass line between the second line and the outlet of the bypass line (Annotated Figure 1; Paragraph 50), 
a first valve (452) mounted on the bypass line between the first line and the second line (Figure 1; Paragraph 50), 
a second valve (454) mounted on the bypass line between the second line and the return line (Figure 1; Paragraph 50), 
a third valve (459) mounted on the return line between the two second orifices and the bypass line (Figure 1; Paragraph 50), and 
a controller (92) which commands each valve alternately to open or to close (Figures 1, 4; Paragraphs 22, 34, 36, 37, 40, 78).

    PNG
    media_image1.png
    487
    613
    media_image1.png
    Greyscale

Re Claim 2. Howes teaches from an open position of the first valve, from an open position of the second valve, and from a closed position of the third valve, the controller is configured to command an opening of the third valve and a closing of the second valve (Figures 1, 4; Paragraphs 22, 34, 36, 37, 40, 50, 78; The controller can open and close each valve). Further, it is noted that the claims are drawn to an apparatus and not a method of operating.  It has been held that a manner of operating a device does not differentiate an apparatus claim from the prior art (See MPEP 2114(II)).   Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.
Re Claim 3. Howes teaches from a state that is thus reached by the opening of the third valve and the closing of the second valve, the controller is configured to command a closing of the first valve, an opening of the second valve and a closing of the third valve (Figures 1, 4; Paragraphs 22, 34, 36, 37, 40, 78; The controller can open and close each valve).  Further, it is noted that the claims are drawn to an apparatus and not a method of operating.  It has been held that a manner of operating a device does not differentiate an apparatus claim from the prior art (See MPEP 2114(II)).  Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763